UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-6663 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey (Address of principal executive offices) (Zip Code) 973-427-8224 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2011 Common Stock, $.05 par value per share 9,154,953 shares Convertible Preferred Stock, $.05 par value per share 293,057 shares COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 6. Exhibits 21 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $672,478 in 2011 and $694,083 in 2010 Inventory Prepaid expenses and other current assets Total current assets Property and equipment Goodwill Other assets - noncurrent $ $ Liabilities and Stockholders' Equity Current liabilities: Trade payables $ $ Accrued liabilities Income taxes payable - Borrowings under credit facility - revolving credit Convertible notes payable-related party - Notes payable - current portion; includes related party notes of $782,009 in 2011 and $32,009 in 2010 Total current liabilities Convertible notes payable, excluding current portion-related party - Notes payable, excluding current portion; includes related party notes of $64,019 in 2011 and $830,024 in 2010 Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 shares issued and outstanding in 2011 and 2010, liquidation preference of $1,465,285 in 2011 and 2010 Common stock, $.05 par value, 20,000,000 shares authorized, 9,154,953 and 4,654,953 shares issued and outstanding in 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended June 30, For The Six Months Ended June 30, Sales $ Cost of sales Gross profit Selling, general and administrative expenses, net Operating income (loss) ) ) Other income Interest expense, net; includes related party interest of $15,590 and $16,550 for the three months ended June 30, 2011 and 2010, respectively, and $31,419 and $33,340 for the six months ended June 30, 2011 and 2010, respectively ) Net income (loss) $ $ $ ) $ ) Income (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for doubtful accounts Depreciation Net loss on disposal of fixed assets Amortization of intangibles - Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) ) Other assets - noncurrent ) Trade payables ) Accrued liabilities ) Income taxes payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of notes payable; includes related party repayments of $16,005 in 2011 and 2010 ) ) Issuance of common stock - Borrowings under credit facility - revolving credit, net Net cash provided by financing activities Increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2011 (Unaudited) 1. Summary of Significant Accounting Policies and Practices and Basis of Presentation The condensed consolidated financial statements of Colonial Commercial Corp. and subsidiaries (the "Company") included herein have been prepared by the Company and are unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of the financial position, results of operations, and cash flows for the interim periods to which the report relates.The results of operations for the period ended June 30, 2011 is not necessarily indicative of the operating results that may be achieved for the full year. While the Company incurred net losses of $766,710 and $862,144 for the six months ended June 30, 2011 and 2010, respectively, the Company had net income of $499,069 and $308,629 for the three months ended June 30, 2011 and 2010, respectively, and a net income of $106,398 for the year ended December 31, 2010.At June 30, 2011, the Company had an accumulated deficit of $9,272,285 and working capital of $2,562,956. Certain information and footnote disclosures, normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted as permitted by the interim reporting requirements of the Securities and Exchange Commission. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December 31, 2010. We have only one operating segment. Inventory is comprised of finished goods and is stated at the lower of cost (first-in, first-out method) or market. 2. Stock Options The Company recognizes equity based compensation expense in accordance with established standards for transactions in which an entity exchanges its equity instruments for goods and services. This standard requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award. On September 29, 2006, the Company adopted the Colonial Commercial Corp. 2006 Stock Plan, (the “2006 Plan”).The 2006 Plan enables the Company to grant equity and equity-linked awards to our Directors, officers, employees and other persons who provide services to the Company.The 2006 Plan is intended to allow us to provide incentives that will (1) strengthen the desire of highly competent persons to provide services to us and (2) further stimulate their efforts on our behalf. The following table summarizes information about stock options at June 30, 2011: Options Outstanding and Exercisable Range of Exercise Prices Shares Weighted Average Remaining Contractual Life Weighted Average Exercise Price Aggregate Intrinsic Value $ $ $
